104 U.S. 465 (____)
LAMAR
v.
MICOU.
Supreme Court of United States.

Mr. S.P. Nash in support of the motion.
Mr. Edward N. Dickerson and Mr. Charles J. Beaman, Jr., contra.
Mr. CHIEF JUSTICE WAITE delivered the opinion of the court.
This is an appeal by the defendant below from a decree against him for less than $5,000. There is no claim of set-off or counter-claim, except to reduce the amount of the recovery. In no event can he get any money decree in his favor. All he seeks to do is to defeat the claim of the appellee. Consequently the amount in controversy, so far as this appeal is concerned, is fixed by the decree. Thompson v. Butler, 95 U.S. 694; Sampson v. Welsh, 24 How. 207. In effect he insists that, under the rule of liability established against him in the court below, the decree should have been for more than $5,000, and that for this reason he is entitled to an appeal, so that he may show he is not liable at all. This, we think it clear, is not the law.
The case is not changed by the fact that if, under an appeal which is pending in another suit, it shall be found the appellant was credited in this suit with an amount which properly belonged to that, the decree in that suit will be reduced, while the one in this cannot be correspondingly increased. The appellee is satisfied with this decree, and has not appealed. The appellant cannot complain if it turns out in the end that, but *466 for a mistake which was made in his favor, the appellee might have recovered a larger amount.
Appeal dismissed.